              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                           Case No. 2:19-cv-01152
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; CARPENTERS-                        COMPLAINT FOR MONETARY
     EMPLOYERS VACATION TRUST OF                            DAMAGES
11   WESTERN WASHINGTON; CARPENTERS
     OF WESTERN WASHINGTON INDIVIDUAL
12   ACCOUNT PENSION TRUST; and
     CARPENTERS-EMPLOYERS
     APPRENTICESHIP AND TRAINING TRUST
13   FUND OF WASHINGTON-IDAHO,
14                               Plaintiffs,
             v.
15
     JULIUS-STEWART CONSTRUCTION
16   SERVICES, LLC, a Washington limited liability
     company; and AMY GUNDLACH, an
17   individual,

18                               Defendants.

19                                               I. PARTIES

20           1.1          Plaintiff Carpenters Health and Security Trust of Western Washington (the

21   “Health and Security Trust”) is a Taft-Hartley trust fund through which the Trustees can

22   create and administer one or more Employee Welfare Benefit Plans, including the provision

23   of hospital, medical, dental, vision, disability or death benefits and any other similar
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                      McKENZIE ROTHWELL
                                                                              BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 1                                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                SEATTLE, WA 98101
                                                                                    (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 2 of 14




 1   benefits, or any combination thereof, for the Participating Employees on whose behalf the

 2   contributions have been paid, and their Beneficiaries.        The Health and Security Trust

 3   maintains its principal office in Seattle, King County, Washington.

 4           1.2          Plaintiff Carpenters Retirement Trust of Western Washington (the

 5   “Retirement Trust”) is a Taft-Hartley trust fund through which the Trustees can create and

 6   administer one or more Employee Pension Benefit Plans, including the provision of

 7   retirement and associated death benefits, for the Participating Employees on whose behalf

 8   the contributions have been paid, and their Beneficiaries. The Retirement Trust maintains

 9   its principal office in Seattle, King County, Washington.

10           1.3          Plaintiff Carpenters-Employers Vacation Trust of Western Washington (the

11   “Vacation Trust”) is a Taft-Hartley trust fund through which the Trustees can create and

12   administer one or more Employee Welfare Benefit Plans, including the provision of vacation

13   benefits, for the Participating Employees on whose behalf the contributions have been paid,

14   and their Beneficiaries. The Vacation Trust maintains its principal office in Seattle, King

15   County, Washington.

16           1.4          Plaintiff Carpenters of Western Washington Individual Account Pension

17   Trust (the “Individual Account Pension Trust”) is a Taft-Hartley trust fund through which

18   the Trustees can create and administer one or more Employee Pension Benefit Plans,

19   including retirement plans funded by employee contributions, for the Participating

20   Employees on whose behalf the Contributions have been paid, and their Beneficiaries. The

21   Individual Account Pension Trust maintains its principal office in Seattle, King County,

22   Washington.

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                      McKENZIE ROTHWELL
                                                                              BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 2                                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                SEATTLE, WA 98101
                                                                                    (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 3 of 14




 1           1.5          Plaintiff Carpenters-Employers Apprenticeship and Training Trust Fund of

 2   Washington-Idaho (“Apprenticeship and Training Trust”) is a Taft-Hartley trust fund

 3   established to defray, in whole or in part, costs of apprenticeship or other training programs

 4   for the education of apprentices and journeymen carpenters. The Carpenters Apprenticeship

 5   Trust maintains its principal office in Seattle, King County, Washington.

 6           1.6          The Plaintiffs are commonly known as and referred to collectively as the

 7   Carpenters Trusts of Western Washington (or the “Carpenters Trusts”).

 8           1.7          Defendant Julius-Stewart Construction Services, LLC (“Julius-Stewart”) is a

 9   Washington limited liability company with its principal place of business in Burien, King

10   County, Washington.

11           1.8          Defendant Amy Gundlach is the owner of Julius-Stewart, who upon

12   information and belief, resides in Burien, King County, Washington.

13                                    II. JURISDICTION AND VENUE

14           2.1          This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

15   Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

16   This Court has supplement jurisdiction on the Carpenters Trusts’ conversion claim pursuant

17   to 28 U.S.C. §1367.

18           2.2          Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29

19   U.S.C. §1132(e)(2), and pursuant to agreement between the parties.

20                                                III. FACTS

21           3.1          On or about April 12, 2018, Amy Gundlach, identifying herself as

22   “President,” executed a Compliance Agreement on behalf of Julius-Stewart Construction

23   Services, LLC with the Pacific Northwest Regional Council of Carpenters (the “Union”).
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                        McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 3                                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 4 of 14




 1   The Compliance Agreement incorporates by reference the terms and conditions of 2015 –

 2   2018 Agreement between Associated General Contractors of Washington and Carpenters,

 3   Piledrivers, and Millwrights of the Pacific Northwest Regional Council of Carpenters

 4   affiliate of United Brotherhood of Carpenters and Joiners of America, effective June 1, 2015

 5   (the “Master Labor Agreement”):

 6                         1. DESIGNATED LABOR AGREEMENT: The Employer adopts
                          and agrees to abide by the following Labor Agreement(s):
 7
                               Western & Central WA Master Labor Agreement Rep by: AGC
 8                         of Western WA Effective: 6/1/15 to 5/31/18

 9           3.2          The Compliance Agreement has an evergreen clause, which continues the

10   agreement year to year unless it is terminated by one of the parties.

11           3.3          The successor and current Master Labor Agreement in effect is the 2018 –

12   2021 Agreement between Associated General Contractors of Washington and Carpenters,

13   Piledrivers, and Millwrights of the Pacific Northwest Regional Council of Carpenters

14   United Brotherhood of Carpenters and Joiners of America, effective June 1, 2018.

15           3.4          By signing the Compliance Agreement, Julius-Stewart agreed to make fringe

16   benefit contributions to the Carpenters Trusts and be bound by the written terms and

17   conditions of their respective trust agreements:

18                          3. TRUST FUND OBLIGATIONS: The undersigned Employer
                          hereby becomes a party to the applicable Trust Agreements for the
19                        trust funds or their successors identified in the designated Labor
                          Agreement. The Employer agrees to be bound by the written
20                        provisions and procedures of said Trust Agreements, and any present
                          or future amendments, and to any successor Trust Agreements…
21
             3.5          Prompt payment of wages and fringe benefit contributions is an essential
22
     term of the Compliance Agreement.
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                        McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 4                                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 5 of 14




 1           3.6          The Carpenters Trusts are beneficiaries under the terms of the Compliance

 2   Agreement and the Master Labor Agreement.

 3           3.7          By executing the Compliance Agreement, as discussed above, Julius-Stewart

 4   agreed to the written terms of the (i) Carpenters Health & Security Trust of Western

 5   Washington; (ii) Carpenters Retirement Trust of Western Washington; (iii) Carpenters-

 6   Employers Vacation Trust of Western Washington; (iv) Carpenters of Western Washington

 7   Individual Account Pension Trust; and (v) Carpenters-Employers Apprenticeship and

 8   Training Trust Fund of Washington-Idaho.

 9           3.8          Julius-Stewart’s obligations under the Health and Security Trust are set forth

10   in Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of

11   the Carpenters Health and Security Trust of Western Washington, dated January 1, 1998,

12   and as amended. Effective January 1, 2019, Julius-Stewart’s obligations are set forth in

13   Article IX, Sections 9.01 – 9.07 of the Trust Agreement Governing the Carpenters Health

14   and Security Trust of Western Washington. Under the Health and Security Trust, Julius-

15   Stewart agreed to, among other things:

16                              Submit its reports on or before the 15th day of the calendar month
                                 following the month in which the contributions are payable, even if
17                               the company had no employees for that period of time;

18                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
19                               administration of the trust, as requested by the trust funds;

20                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
21
                                Payment of interest of not less than seven percent (7%), at a rate set
22                               by the trustees from time to time; and

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                          McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 5                                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 048 ug241902
               Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 6 of 14




 1                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 2
               3.9        Julius-Stewart’s obligations under the Retirement Trust are set forth in
 3
     Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the
 4
     Carpenters Retirement Trust of Western Washington, dated January 1, 1998, and as
 5
     amended. Effective January 1, 2019, Julius-Stewart’s obligations are set forth in Article IX,
 6
     Sections 9.01 – 9.07 of the Trust Agreement Governing the Carpenters Retirement Trust of
 7
     Western Washington. Under the Retirement Trust, Julius-Stewart agreed to, among other
 8
     things:
 9
                                Submit its reports on or before the due date specified in the trust
10                               agreement or as set by the trustees, even if the company had no
                                 employees for that period of time;
11
                                Comply with a request to submit any information, data, report or other
12                               documents reasonably relevant to and suitable for purposes of
                                 administration of the trust, as requested by the trust funds;
13
                                Payment of liquidated damages of twelve percent (12%) on all
14                               delinquent contributions;

                                Payment of interest of not less than seven percent (7%), at a rate set
15
                                 by the trustees from time to time; and
16                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
17
               3.10       Julius-Stewart’s obligations under the Vacation Trust are set forth in Article
18
     II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of
19
     Carpenters-Employers Vacation Trust of Western Washington, dated January 1, 1998, and
20
     as amended. Effective January 1, 2019, Julius-Stewart’s obligations are set forth in Article
21
     IX, Sections 9.01 – 9.06 of the Trust Agreement Governing the Carpenter-Employers
22

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                          McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 6                                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 7 of 14




 1   Vacation Trust of Western Washington. Under the Vacation Trust, Julius-Stewart agreed to,

 2   among other things:

 3                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
 4                               employees for that period of time;

 5                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
 6                               administration of the trust, as requested by the trust funds;

 7                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
 8
                                Payment of interest of not less than seven percent (7%), at a rate set
 9                               by the trustees from time to time; and

                                Payment of the trust fund’s attorney fees, costs of collection, and
10
                                 auditor’s fees.
11           3.11         Julius-Stewart’s obligations under the Individual Account Pension Trust are
12   set forth in Article II, Sections 8 – 13, and Article IV, Section 17 fo the Revised Trust
13   Agreement of Carpenters of Western Washington Individual Account Pension Trust, dated
14   January 1, 1998, and as amended. Effective January 1, 2019, Julius-Stewart’s obligations
15   are set forth in Article IX, Sections 9.01 – 9.06 of the Trust Agreement Governing the
16   Carpenter of Western Washington Individual Account Pension Trust of Western
17   Washington. Under the Individual Account Pension Trust, Julius-Stewart agreed to, among
18   other things:
19                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
20                               employees for that period of time;
21                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
22                               administration of the trust, as requested by the trust funds;

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 7                                                     1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 8 of 14




 1                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
 2
                                Payment of interest of not less than seven percent (7%), at a rate set
 3                               by the trustees from time to time; and

 4                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 5
             3.12         Julius-Stewart’s obligations under the Apprenticeship and Training Trust are
 6
     set forth in Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust
 7
     Agreement of Carpenters-Employers Apprenticeship and Training Trust Fund of Western
 8
     Washington, dated January 1, 1998, and as amended.                Under the Apprenticeship and
 9
     Training Trust, Julius-Stewart agreed to, among other things:
10
                                Submit its reports on or before the due date specified in the trust
11                               agreement or as set by the trustees, even if the company had no
                                 employees for that period of time;
12
                                Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
13
                                 administration of the trust, as requested by the trust funds;
14                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
15
                                Payment of interest of not less than seven percent (7%); and
16
                                Payment of the trust fund’s attorney fees, costs of collection, and
17                               auditor’s fees.

18           3.13         Upon information and belief, following execution of the Compliance

19   Agreement, Julius-Stewart used employees to perform work subject to the Master Labor

20   Agreement. Julius-Stewart also began its monthly reporting and payment of fringe benefit

21   contributions to the Carpenters Trusts.

22           3.14         In 2018, the Carpenters Trusts selected Julius-Stewart for an audit of its

23   payroll and related business records, in order to determine whether the company had
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 8                                                     1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 9 of 14




 1   complied with its obligations to report and pay fringe benefit contributions for the period

 2   April 1, 2018 through August 31, 2018.

 3           3.15         On November 19, 2018, the Carpenters Trusts’ auditor released its report,

 4   concluding      that      Julius-Stewart   owed    $5,595.63,   consisting    of    $4,863.84           in

 5   underreported/unpaid fringe benefit contributions, $583.66 in liquidated damages, and

 6   $148.13 in accrued interest through the date of the audit report due to non-payment.

 7           3.16         On March 25, 2019, the Carpenters Trusts made written demand upon Julius-

 8   Stewart for payment of delinquent fringe benefit contributions, liquidated damages, and

 9   other ancillary charges as set forth in the audit report. Julius-Stewart did not respond to the

10   demand.

11           3.17         On May 1, 2019, the Carpenters Trusts again made written demand upon

12   Julius-Stewart for payment of the company’s audit delinquency. Julius-Stewart did not

13   respond to the second demand.

14           3.18         Shortly thereafter, Julius-Stewart submitted unfunded remittance reports to

15   the Carpenters Trusts for the months of December 2018 through March 2019.

16           3.19         On May 16, 2019, the Carpenters Trusts made a third, written demand for

17   upon Julius-Stewart for payment of the company’s audit delinquency. The Carpenters

18   Trusts also made written demand for the amounts reported by Julius-Stewart for December

19   2018 through March 2019, plus liquidated damages and other ancillary charges arising from

20   the unfunded reports. Julius-Stewart did not respond to the third demand.

21           3.20         In late June 2019, Julius-Stewart reached out to the Carpenters Trusts’

22   administration office requesting a payment plan in order to resolve the company’s

23   delinquency. On June 27, 2019, the Carpenters Trusts provided Julius-Stewart with a
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                        McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 9                                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 048 ug241902
             Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 10 of 14




 1   proposed installment payment plan and requested that a signed payment plan be in place no

 2   later than July 15, 2019. Julius-Stewart did not respond.

 3           3.21         Julius-Stewart has not provided the Carpenters Trusts with its remittance

 4   reports for April, May, and June 2019.

 5           3.22         As of today, Julius-Stewart owes the Carpenters Trusts $35,800.58 for the

 6   audit period of April 1, 2018 through August 31, 2018, as well as for the unfunded

 7   remittance reports the company submitted for the months of December 2018 through March

 8   2019. Specifically, Julius-Stewart owes $31,019.47 in delinquent and unpaid fringe benefit

 9   contributions, $3,477.03 in liquidated damages, $1,304.08 in accrued, pre-judgment interest,

10   plus additional amounts for attorney fees and costs for the entire delinquency period.

11   Because Julius-Stewart has not submitted remittance reports for the months of April through

12   June 2019, the amount of contributions owed for those months are unknown.

13                                         IV. CAUSES OF ACTION

14                                          First Cause of Action
                                (Breach of Labor Agreement/Trust Agreement)
15
             4.1          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
16
     3.22 above.
17
             4.2          Julius-Stewart’s failure to properly report and pay fringe benefit contributions
18
     constitutes breaches of the terms of the Compliance Agreement and the Master Labor
19
     Agreement between the Union and Julius-Stewart, to which the Carpenters Trusts are
20
     beneficiaries. Julius-Stewart’s failure to fully pay fringe benefit contributions it reported
21
     also constitutes breaches of the Trust Agreements, the terms of which Julius-Stewart agreed
22
     to when it signed the Compliance Agreement.
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                           McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 10                                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      1700 048 ug241902
              Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 11 of 14




 1            4.3         As a result of Julius-Stewart’s breach, the Carpenters Trusts have been

 2   damaged in an amount to be proven at trial, but not less than $31,019.47 in delinquent fringe

 3   benefit contributions, plus other ancillary charges including liquidated damages,

 4   prejudgment interest, attorney fees, and costs of collection.

 5                                          Second Cause of Action
                                             (Violation of ERISA)
 6
              4.4         The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
 7
     3.22 above.
 8
              4.5         Julius-Stewart’s failure to report and pay fringe benefit contributions
 9
     constitutes a violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3),
10
     §1145.
11
              4.6         As a result of Julius-Stewart’s violation, the Carpenters Trusts have been
12
     damaged in an amount to be proven at trial, but not less than $31,019.47 in delinquent fringe
13
     benefit contributions, plus other ancillary charges including liquidated damages,
14
     prejudgment interest, attorney fees, and costs of collection.
15
                                            Third Cause of Action
16                                        (Breach of Fiduciary Duty)

17            4.7         The Carpenters Trusts reallage each and every allegation contained in ¶¶3.1 –

18   3.22 above.

19            4.8         Defendant Amy Gundlach is responsible for Julius-Stewart’s reporting and

20   payment of fringe benefit contributions to the Carpenters Trusts.

21            4.9         Defendant Amy Gundlach, for purposes of ERISA, is a fiduciary of trust fund

22   assets, because she exerted control over employee deductions withheld for payment to the

23   Carpenters Trusts.
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 11                                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 048 ug241902
               Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 12 of 14




 1             4.10       Defendant Amy Gundlach has failed to turn over trust fund assets, consisting

 2   of $929.00 in employees’ vacation pay and $1,554.00 in employee’s 401(k) contributions to

 3   the Carpenters Trusts, despite demand.

 4             4.11       Defendant Amy Gundlach’s failure to remit trust fund assets is a breach of

 5   fiduciary duty under ERISA, and has damaged the Carpenters Trusts in an amount to be

 6   determined at trial, but not less than $2,483.00.

 7                                          Fourth Cause of Action
                                                (Conversion)
 8
               4.12       The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
 9
     3.22 above.
10
               4.13       Defendant Amy Gundlach withheld dues from Julius-Stewart’s employee
11
     paychecks pursuant to the terms of the Master Labor Agreement. However, Amy Gundlach
12
     did not remit them to the Carpenters Trusts’ administration office with the company’s
13
     monthly reports.
14
               4.14       Defendant Amy Gundlach’s actions were performed for and benefitted
15
     Julius-Stewart, and give rise to a cause of action for conversion
16
               4.15       Defendant Amy Gundlach’s failure to remit employee dues deductions to the
17
     Carpenters Trusts’ administration office has damaged the Carpenters Trusts in an amount to
18
     be determined at trial, but not less than $2,144.46.
19
                                          V. REQUESTED RELIEF
20
               The Plaintiff Carpenters Trusts respectfully request the Court grant the following
21
     relief:
22
               A.         Judgment in favor of the Carpenters Trusts against Julius-Stewart, in an
23                        amount to be determined at trial, but not less than $31,019.47, representing
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 12                                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 048 ug241902
             Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 13 of 14




 1                        past-due and delinquent fringe benefit contributions owed by defendant
                          pursuant to the terms of the labor and trust agreements to which Julius-
 2                        Stewart is a party;

 3           B.           Judgment in favor of the Carpenters Trusts against Julius-Stewart, in an
                          amount to be determined at trial, but not less than $3,477.03, representing
 4                        liquidated damages owed by defendant pursuant to the terms of the labor and
                          trust agreements to which Julius-Stewart is a party;
 5
             C.           Judgment in favor of the Carpenters Trusts against Julius-Stewart, in an
 6                        amount to be determined at trial, but not less than $1,304.08, representing
                          accrued prejudgment interest owed by defendant pursuant to the terms of the
 7                        labor and trust agreements to which Julius-Stewart is a party;

 8           D.           Judgment against Amy Gundlach individually, for joint and several liability
                          with Julius-Stewart for $4,627.46, representing $929.00 in employees’
 9                        vacation pay, $1,554.00 in employees’ 401(k) contributions, and $2,144.46 in
                          employees’ union dues withheld from employee paychecks but not remitted
10                        to the Carpenters Trusts.

             E.           Entry of an order compelling Julius-Stewart to provide the Carpenters Trusts
11
                          with its delinquent April, May, and June 2019 remittance reports and
                          compelling Julius-Stewart to timely provide the company’s remittance
12
                          reports going forward;
13           F.           Judgment in favor of the Carpenters Trusts against Julius-Stewart, in an
                          amount to be determined at trial, for the amount of fringe benefit
14                        contributions reported on the company’s April, May, and June 2019
                          remittance reports, plus liquidated damages and other ancillary charges
15                        incurred as a result of Julius-Stewart’s delinquency for those months;
16           G.           An award of attorney fees of not less than $5,000.00, plus costs of collection,
                          as authorized by the labor and trust agreements to which Julius-Stewart is a
17                        party, and as authorized under ERISA;

18           H.           An award of post-judgment interest at the 12% rate specified by the
                          applicable trust agreement, and as authorized under ERISA; and
19
             I.           Any other such relief under federal law or as is just and equitable.
20
             \\
21
             \\
22
             \\
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                           McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 13                                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      1700 048 ug241902
             Case 2:19-cv-01152-TSZ Document 1 Filed 07/24/19 Page 14 of 14




 1           Dated: July 24, 2019.

 2                                        s/ Jeffrey G. Maxwell
                                          Jeffrey G. Maxwell, WSBA #33503
 3                                        McKENZIE ROTHWELL BARLOW
                                            & COUGHRAN, P.S.
 4                                        1325 Fourth Avenue, Suite 910
                                          Seattle, Washington 98101
 5                                        (206) 224-9900
                                          jeffreym@mrbclaw.com
 6
                                          Counsel for the Carpenters Trusts of Western
 7                                        Washington

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                           McKENZIE ROTHWELL
                                                                   BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 14                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01152                                                     SEATTLE, WA 98101
                                                                         (206) 224-9900
      1700 048 ug241902
